DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 03/11/2022
Applicant Arguments						-Receipt Date 03/11/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/11/2022. Claims 1, 3-11, and 13-20 are pending. Claims 1, 4-6, 8-11, 14-16 and 18 are amended. Claims 2 and 12 are canceled. Applicant's amendments to the claims have overcome the objections previously set forth. 

Response to Arguments
Examiner notes that while Applicant has not submitted any specific arguments pointing out disagreements with the previous rejection, the previous rejections have been withdrawn as the amendments submitted have overcome the previous prior art rejection and the previous 112(b) rejection. However, the amendments raise new 112(a) written description issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites 
for each iteration of the number of iterations, reading a single destination operand CR[j] of the destination operands C and writing a single multiply-accumulate result back to a destination operand CW[j] according to:
CW[j]= ΣAi*Bi[j]+CR[j]; where j is a loop index from 0 to the instruction size;
wherein a separate single destination operand CR[j] is read and a separate single destination operand CW[j] is updated for each iteration
While the specification at [0060] describes that there is a separate destination operand for each iteration, the specification does not describe that the destination operand that is updated is separate from the destination operand that is read, as claimed in claim 1.
Claim 11 recites similar limitations and is rejected for similar reasons. 
The dependent claims are rejected based on their dependence from rejected base claims.

Prior art considerations
	The prior art of record fails to teach claims 1 and 11 as currently written. Specifically, the prior art does not teach, in combination with other limitations in the claims, executing a SOMAC instruction comprising: reading a first source operand that is common and same for all iterations of the SOMAC instructions; determining if all terms of the first source operand are zero; executing a number of iterations of the SOMAC when all terms of the first source operand are not zero, comprising, for each iteration, reading a single second operand, reading a single destination operand CR[j], and writing a single result back to a destination operand CW[j], wherein a separate single destination operand CR[j] is read and a separate single destination operand CW[j] is updated for each iteration. 
	The closest prior art of record was found to be Wilder (US 2010/0274990). While Wilder teaches a repeating multiply-accumulate instruction having a first vector of input data elements as input and a scalar value indicative of a plurality of iterations required (Abstract) and an accumulate vector that may specify a vector of initial multiply-accumulate data ([0064]), Wilder does not teach executing a SOMAC instruction comprising: reading a first source operand that is common and same for all iterations of the SOMAC instructions; determining if all terms of the first source operand are zero; executing a number of iterations of the SOMAC when all terms of the first source operand are not zero, comprising, for each iteration, reading a single second operand, reading a single destination operand CR[j], and writing a single result back to a destination operand CW[j], wherein a separate single destination operand CR[j] is read and a separate single destination operand CW[j] is updated for each iteration. 
Examiner notes that the claims are subject to a 112(a) rejection and are thus not allowable at the current point. Examiner further notes that amendments to resolve the 112 rejection would likely impact the prior art considerations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182